Title: Memorandum on Postal Service from Philadelphia, [15 August 1800]
From: Jefferson, Thomas
To: 



[15 Aug. 1800]

Memorandum for Dr. Bache to communicate to mr Duane
The post which branches off from Fredericksburg, & [carries the mail to] the counties of Louisa, Culpeper, Madison, Orange, Albemarle, [Bedford] & [Camp]bell leaves Fredericksburg Tuesday morning.
Since the change of the establishment which brings the mail [from] Philadelphia to Fredericksburg in three days, the Phila[delphia] papers of Friday reach Fredericksburg on Monday evening, […] consequently to be sent through all the counties above [mentioned. yet] we never get the Aurora later than of the preceding [Monday]. If mr Duane therefore would put his […] those counties into the mail which leaves Philadelphia [on] Friday at 9. aclock A.M. he would gain for his papers [four] days.—a proof of the delay they experience is that we recieve the Boston Chronicle of the same date with the Aurora by the same mail.
Greene’s paper of Fredericksburg is taken by numbers because it gives them intelligence of several days later than the Aurora would. the [quickening] of this latter paper would [induce] many of these to take […] instead [of] Greene’s.
